By Judge Robert W. Wooldridge, Jr.
This matter came before the Court on Plaintiffs’ Motion for Award of Attorney’s Fees on June 21, 1996. For the following reasons, the motion is denied.
In Virginia, absent a contractual provision or statute to the contrary, a prevailing litigant may not ordinarily recover attorney’s fees he incurs in bringing an action from the opposing party. Gilmore v. Basic Industries, 233 Va. 485 (1987). In the present case, there is no contract between the parties which would allow the recovery of attorney’s fees, nor is there statutory authority allowing the recovery of attorney’s fees in a defamation action in Virginia.
Counsel for the Plaintiffs raise the novel argument that such fees should be recovered as an element of compensation in a defamation action. This argument asserts that efforts made by Plaintiffs’ attorneys in restoring Plaintiffs’ reputations in the community are costs necessary to adequately compensate Plaintiffs for the damage suffered. The Court finds as a matter of law that although legal services rendered to restore Plaintiffs’ reputations among creditors are different from legal services rendered in preparing for litigation, they are nevertheless legal services, and the attorney’s fees incurred by Plaintiffs cannot be awarded absent a contractual provision or statutory authority to the contrary. The Court also finds that they are not “costs” which may somehow be assessed in favor of the prevailing party.